                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JOSE DANIEL CASTILLO-ANTONIO,
                                   7                                                        Case No. 19-cv-00353-JCS
                                                        Plaintiff.
                                   8
                                                 v.                                         ORDER OF DISMISSAL
                                   9
                                        GOLDEN 7 QUICK STOP, INC., et al.,                  Re: Dkt. No. 19
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court having been advised that the parties have agreed to a settlement of this case,

                                  14           IT IS HEREBY ORDERED that this case is dismissed in its entirety with prejudice;

                                  15   provided, however, that if any party hereto shall certify to this Court, within 120 days, with proof

                                  16   of service of a copy thereon to opposing counsel, that the agreed consideration for said settlement

                                  17   has not been delivered over, the foregoing Order shall stand vacated and this case shall forthwith

                                  18   be restored to the calendar to be set for trial.

                                  19           IT IS SO ORDERED.

                                  20   Dated: November 20, 2019

                                  21                                                      ____________________________
                                                                                          JOSEPH C. SPERO
                                  22                                                      Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
